Citation Nr: 0105842	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-22 350	)	DATE
	)
	)

On appeal from a rating decision certified by the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for shortness of breath 
also claimed as a manifestation of an undiagnosed illness.  

2. Entitlement to service connection for chest pain/ pressure 
in the chest also claimed as a manifestation of an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified service for more than twenty years, 
prior to his retirement in January 1994.  The veteran served 
in the Southwest Asia Theater of operations from February 
1991 to April 1991 in support of Desert Shield/Desert Storm.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying the benefits sought.  The Board 
remanded these matters in March 1998 for additional 
development.  That development has been completed and the 
claims are ready for adjudication.  

The evidence of record post service raise the claim of 
entitlement to service connection for joint pain variously 
described as chronic arthralgia of multiple joints in April 
1994, musculoskeletal pain in August 1995, and aching joints 
in July 1999.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

In April 1996, the veteran requested a hearing before a 
member of the Board.  Notice of the July 1997 hearing was 
mailed to the address then of record in Alabama.  The letter 
was returned as undeliverable several days before the hearing 
bearing a yellow postal label indicating that the veteran had 
relocated to Missouri.  By VA letter dated in November 2000, 
the Board requested the veteran clarify his request for a 
travel Board hearing.  In December 2000, the veteran 
responded that he did not wish to appear at a hearing and to 
consider his case on the evidence of record.  


FINDINGS OF FACT

1. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War. 

2. The veteran's symptoms of shortness of breath and chest 
pain/pressure in the chest, if present, have been 
attributed to a known clinical diagnosis.  

3. The July 1999 VA examination attributes the veteran's 
complaints of shortness of breath and chest pain to 
increased stress and anxiety which had decreased and that 
the veteran currently had no symptoms thereof.  

4. There is no clinical evidence of a present disability 
manifested by shortness of breath and pressure/pain in the 
chest.


CONCLUSIONS OF LAW

1. Undiagnosed illnesses manifested by shortness of breath 
and chest pain/pressure in the chest were not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 3.317 (2000); Neumann v. West, No. 98-1410, __ 
Vet. App. __ (July 21, 2000).  

2. Shortness of breath and chest pain/pressure in the chest 
were not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the RO denied the claims of 
entitlement to service connection for shortness of breath and 
chest pain in 1994 on the basis that they were not well-
grounded.  During the pendency of this appeal, the concept of 
a well-grounded claim was eliminated.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Act enhanced VA's duty to assist a veteran in 
developing the facts pertinent to his claim and expanded VA's 
duty to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to a 
veteran applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

This new legislation also provides that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  Thus, the Board determines 
that no further assistance to the veteran is required as 
regards the claims for service connection for shortness of 
breath and chest pain/ pressure in the chest and that the 
veteran will not be prejudiced if the Board decides the same 
claim on a different basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In essence, the veteran asserts that the symptoms of 
shortness of breath and chest pain/pressure in the chest 
warrant service connection.  He also asserts that these 
symptoms manifested in September 1993 while on active duty.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  
The evidentiary considerations may be satisfied by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(2000); Neumann v. West, 14 Vet. App. 12 (2000).  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  See 38 C.F.R. § 3.317.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).  


Factual background

The service medical records reflect that the veteran was 
evaluated for mid thoracic pain in March 1979 following a 
wrestling injury; elevated blood pressure secondary to 
Icelandic Disease, a viral syndrome, in April 1979; and a 
complaint of nerves in April 1979.  An April 1979 medical 
condition physical profile record reflects Icelandic Disease 
- viral illness affecting the musculoskeletal and nervous 
systems.  The profile reflects that the veteran was not to 
over exert, work over nine hours, perform strenuous physical 
activity, crawl, stoop, run, or jump.  An August 1980 entry 
reflects that the veteran was obese.  The September 1980 
report of medical history reflects by veteran's report that 
he did not have or ever have shortness of breath, pain, or 
pressure in his chest, palpitation, or a pounding heart, or 
heart trouble.  Thereafter, the service medical records show 
that the chest remained clear to auscultation on evaluations 
without reference to shortness of breath.  The cardiovascular 
examinations show normal sinus rhythm/ regular rate and 
rhythm.  

The report of medical history completed for retirement in 
August 1993 reflects that the veteran had in the past or 
currently had shortness of breath and palpitation or pounding 
heart after climbing stairs or walking fast.  He reported 
having pain or pressure in the chest, within the past year on 
occasion (i.e., sharp pains in the center of the chest 
several times that lasted about 5 to 6 minutes).  The 
supplemental record attached to the medical history reflects 
that the veteran had not seen any health care professional 
for these symptoms.  The records also reflect that the 
veteran smoked one pack of cigarettes per day.  The report of 
medical examination reflects that the chest x-ray and 
electrocardiogram were negative.  A clinical evaluation of 
the lungs and chest and the heart and vascular system was 
normal.  

The April 1994 VA general medical compensation and pension 
examination reflects that the veteran complained of shortness 
of breath on exertion and chest pain for one year.  The 
cardiovascular system examination reflects heart regular, no 
murmur, heart sounds normal, and peripheral vessels within 
normal limits.  His chest was symmetrical and the lungs were 
clear.  The report of the chest x-ray reflects mild increase 
in interstitial markings, which may be chronic in nature.  
The report is silent as regards a diagnosis or reference to 
chest pain/pressure in the chest or shortness of breath.  

In relevant part, VA outpatient treatment records dated from 
May 1995 to July 1996 reflect right shoulder pain and rule 
out chronic obstructive pulmonary disease (COPD) in May 1995.  
The report of the chest x-ray reflects that the lungs were 
clear.  The cardiovascular structures were within normal 
limits.  The bony thorax appeared unremarkable.  The 
impression was negative chest.  These records are silent as 
regards chest pain or shortness of breath.  

The North Baldwin Hospital treatment records dated from July 
1995 to August 1995 reflect that chest pain started while 
carrying boxes for 30-35 minutes.  The pain was sharp and 
worsened with deep inspiration.  On examination in August 
1995, the veteran did not complain of shortness of breath, 
nausea, vomiting, diaphoresis or radiation of pain that was 
isolated to the left pectoral area.  He was in no acute 
distress.  His blood pressure was 116/74.  His cardiovascular 
rate and rhythm were regular.  The lungs were clear to 
auscultation bilaterally.  A 12-lead electrocardiogram 
revealed a normal sinus rhythm without ST or T wave changes.  
The diagnosis was musculoskeletal pain.  The chest x-ray 
revealed an area of atelectasis in the lingula.  

By letter dated June 1998, the RO requested that the veteran 
provide information concerning any medical treatment he had 
received for disabilities related to his service in the 
Persian Gulf.  He was also afforded the opportunity to submit 
statements from people who knew him during the Persian Gulf 
War or following his service.  

The July 1999 VA compensation and pension examination 
conducted according to Gulf War guidelines reflects that the 
veteran served during Desert Storm as a GI platoon sergeant.  
The veteran reported having had shortness of breath and 
aching of the joints for quite a while.  He reported that the 
episodes of loss of consciousness, terrible pain in the 
joints, chest pain, and shortness of breath were less since 
retirement.  The problems were much less since he did not 
have as much stress anymore.  The symptoms were very 
prominent while he was working and having to run up and down 
the stairs all day.  About halfway through the day, while on 
active duty, he would develop chest pain and shortness of 
breath.  He reported having chest pain in the right and the 
left upper chest area when doing physical training walks that 
would last anywhere from one to two minutes if he was not 
exerting himself.  If he exerted himself, the [symptoms] 
would last anywhere from 2 to 12 minutes.  His skin would 
become clammy and cold, and that would last anywhere from 1 
to 1-1/2 hours.  He would have nausea and some 
lightheadedness.  Every once in a while he would have a 
sharp, shooting pain that might last as long as two to three 
minutes.  The veteran reported that "they" found nothing 
wrong with his heart or his lungs.  The report of examination 
reflects that his past medical history is significant for 
Iceland's (sic) disease, "which is a nervous and skeletal 
system disorder."  

The objective findings reflect that the 5 foot, 8 inch 
veteran weighed 180 pounds.  His blood pressure was 100/60.  
His pulse was 84 and his respirations were 12 and unlabored.  
Cranial nerves II through XII were grossly intact.  The 
veteran's throat was without thyromegaly.  The carotids were 
2+ bilaterally without bruits.  His chest was symmetric, and 
his heart had a regular rate and rhythm.  There was no murmur 
and no gallop.  His lungs were clear to auscultation 
bilaterally.  The pulmonary function test report reflects a 
26-year history of smoking cigarettes, one pack per day.  The 
report reflects good effort and reproducibility, and 
unremarkable spirometry.  The electrocardiogram reflects 
normal sinus rhythm.  The total T4 was normal and the thyroid 
stimulating hormone was in the euthyroid range.  The chest x-
ray revealed no pulmonary infiltrate, tumor mass, or 
lymphadenopathy.  The diagnoses reflect that the veteran had 
no current symptoms of encephalomyelitis, myalgic - Iceland's 
(sic) Disease, or any evidence of cardiopulmonary disease 
based on physical examination, electrocardiogram, and a 
review of the medical record.  The examiner added that a 
review of the medical record and the veteran's own statements 
indicate that the veteran's shortness of breath and chest 
pain were caused by increased stress and anxiety which had 
decreased and that the veteran currently had no symptoms 
thereof.  


Analysis

As noted above, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
provide that signs or symptoms of illness attributed to any 
known clinical diagnosis are not eligible for compensation on 
a presumptive basis.  See also Neumann v. West, 14 Vet. App. 
12 (2000).  In that regard, the veteran's claims for service 
connection for shortness of breath and chest pain are 
attributed to a known clinical diagnosis - anxiety.  Thus, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable and the claims for service connection for 
these conditions as manifestations of undiagnosed illnesses 
are legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Notwithstanding the April 1979 physical profile that limited 
exertion, there is no evidence of chest pain or shortness of 
breath during or following physical activity in service.  In 
this case, the veteran does not have a current diagnosis of 
shortness of breath or chest pain/pressure in the chest.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997).  
The clinical findings to include chest x-rays, 
electrocardiograms, pulmonary function tests, and laboratory 
values are negative.  The April 1994 VA examination and the 
August 1995 report from North Baldwin Hospital are silent as 
regards objective findings of chest pain or shortness of 
breath.  Based on physical examination, electrocardiogram, 
and a review of the medical record, the VA examiner in July 
1999 found no evidence of cardiopulmonary disease.  Further, 
the examiner added that a review of the medical record and 
the veteran's own statements indicated that the veteran's 
shortness of breath and chest pain were caused by increased 
stress and anxiety which had decreased and that he currently 
had no symptoms thereof.  

A fundamental predicate to a service connection claim is that 
there must be competent evidence of a current disability (a 
medical diagnosis).  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Simply, 
other than the veteran's statements relating his complaints 
of intermittent shortness of breath and chest pain to 
service, there is no evidence of a disability manifested by 
shortness of breath or chest pain/pressure in the chest.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  It is significant that 
the veteran, himself, reported on examination in July 1999 
that he did not have shortness of breath or chest pain.  

To the extent the veteran may be seeking service connection 
for symptoms of Icelandic Disease, the Board observes that 
service connection for Icelandic Disease was denied by the 
Board in March 1998.  Indeed, there is no current diagnosis 
of shortness of breath or pressure/pain in the chest or 
current manifestations of Icelandic Disease.  In the absence 
of presently existing disabilities manifested by shortness of 
breath or chest pain/ pressure in the chest, there can be no 
valid claim.  See Harris v. West, 11 Vet. App. 456, 461 
(1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a 
service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability).  The appeal is denied.  


ORDER

Service connection for shortness of breath also claimed as a 
manifestation of an undiagnosed illness is denied.  

Service connection for pressure/chest pain also claimed as a 
manifestation of an undiagnosed illness is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 



